         Case 1:19-cv-10796-DLC Document 73 Filed 02/27/20 Page 1 of 3



Jordan D. Weinreich, Esq. (jweinreich@shermanwells.com)
Joshua S. Bratspies, Esq. (jbratspies@shermanwells.com)
SHERMAN WELLS SYLVESTER & STAMELMAN LLP
1185 Avenue of the Americas, 3rd Floor
New York, New York 10036
212-763-6464
Attorneys for Non-Party Bank Leumi USA

                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                    )
 SECURITIES AND EXCHANGE            )                Case No.: 19-cv-10796-DLC
 COMMISSION,                        )                Hon. Denise L. Cote, U.S.D.J.
                                    )
                         Plaintiff, )
                                                      NOTICE OF NON-PARTY BANK
                                    )                   LEUMI USA’S MOTION FOR
                v.                  )                  PARTIAL RELIEF FROM THE
                                    )                       JUDGMENT AND
 INTERNATIONAL INVESTMENT
                                    )                 PRELIMINARY ASSET FREEZE
 GROUP, LLP,
                                    )                           ORDER
                        Defendant. )
                                    )

TO:    All Counsel of Record

       PLEASE TAKE NOTICE that, on March 20, 2020 at 10:00 a.m., or as soon thereafter as

the Court may permit, Non-Party Bank Leumi USA (“Bank Leumi”), by and through its attorneys,

Sherman Wells Sylvester & Stamelman LLP, shall move before the Honorable Denise L. Cote,

U.S.D.J., at the Daniel Patrick Moynihan United States Courthouse 500 Pearl Street, Courtroom

18B, New York, New York, for an Order granting partial relief from the Judgment and Preliminary

Asset Freeze Order as to Defendant International Investment Group LLC (Dkt. No. 9) (the “Freeze

Order”), and authorizing the use of frozen account assets at Bank Leumi to satisfy and repay an

outstanding loan in the principal amount of $200,000.00, plus interest and attorneys’ fees, that is

due and owing to Bank Leumi from IIG Trade Finance, LLC, an affiliate of Defendant

International Investment Group LLC.
         Case 1:19-cv-10796-DLC Document 73 Filed 02/27/20 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that in support of said motion. Bank Leumi will

rely upon the Memorandum of Law and Declaration of Douglas J. Meyer submitted herewith.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested pursuant to

Rule 3(F) of the Individual Practices of the Hon. Denise L. Cote, U.S.D.J.


DATED: February 27, 2020
                                                SHERMAN WELLS SYLVESTER &
                                                STAMELMAN LLP
                                                By:       /s/ Jordan D. Weinreich

                                                Jordan D. Weinreich, Esq.
                                                1185 Avenue of the Americas, 3rd Floor
                                                New York, New York 10036
                                                jweinreich@shermanwells.com
                                                jbratspies@shermanwells.com
                                                212-763-6464
                                                Attorneys for Non-Party Bank Leumi USA




                                              -2-
          Case 1:19-cv-10796-DLC Document 73 Filed 02/27/20 Page 3 of 3



                              CERTIFICATION OF SERVICE

        I hereby certify that on this date, a copy of the Notice of Motion and supporting papers

were served by ECF on all counsel of record.


DATED: February 27, 2020
                                                SHERMAN WELLS SYLVESTER &
                                                STAMELMAN LLP
                                                By:       /s/ Jordan D. Weinreich
                                                Jordan D. Weinreich, Esq.
                                                1185 Avenue of the Americas, 3rd Floor
                                                New York, New York 10036
                                                jweinreich@shermanwells.com
                                                jbratspies@shermanwells.com
                                                212-763-6464
                                                Attorneys for Non-Party Bank Leumi USA




4845-6631-3141, v. 1




                                               -3-
